The plaintiff in error, M.A. Hoyt, was convicted at the January, 1913, term of the county court of Haskell county on a charge of selling intoxicating liquor, and his punishment fixed at imprisonment in the county jail for a period of thirty days and a fine of $50.00. The Attorney General has asked the court to advance this cause for final disposition on a motion to dismiss the appeal. The motion to dismiss was filed on the 12th day of April, 1913, and is based on the ground that the appeal was not filed within the time provided by law and for this reason the appellate court is without jurisdiction to review the cause on the merits. Judgment was rendered in the trial court January 27, 1913, at which time thirty days were given to make and serve case-made. Later an extension of five days was granted. The appeal was not filed in this court until the 10th day of April, 1913, which was long after the expiration of the time allowed by law within which the appeal could be perfected in this court. The motion of the Attorney General is well taken. We are without jurisdiction to review this cause on the merits. The appeal is therefore dismissed with directions to the trial court to cause judgment and sentence to be carried into execution.